Citation Nr: 9916104	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for muscle pains of the 
chest, left leg, arms, calves, and thighs, claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for reactive airway 
disease.

3.  Entitlement to service connection for skin disorders, 
including psoriasis, tinea pedis, lentigines, dyshidrosis, 
and cherry angiomas of the face and trunk.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1992.  This appeal arises from a December 1997 
rating decision of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).


REMAND

The veteran contends that he received treatment for his 
claimed disorders during his Persian Gulf service in 1990 and 
1991.  The service medical records pertaining to that period 
of service are not of record.  Additionally, the veteran 
contends that he was treated during his National Guard 
service from 1992 to 1994.  The National Guard records are 
also not associated with the claims folder.  Finally, the 
veteran has referred to treatment at VA facilities in 
Savannah, Georgia, and Charleston, South Carolina, from 1994 
to the present.  Those complete records should be obtained 
and associated with the claims folder.  

VA has an obligation to attempt to obtain all relevant 
records prior to considering the veteran's claims.  While the 
veteran has apparently attempted unsuccessfully to obtain 
some of the records noted above, it does not appear that the 
RO has made any attempt to assist him in that effort.  The 
Board is of the opinion that the RO should contact the 
appropriate sources and attempt to obtain and associate with 
the claims folder the above noted records.   

Once the additional service medical, National Guard, and VA 
treatment records have been obtained, the RO should review 
the additional evidence and determine if any further 
development, including additional medical examination(s), is 
appropriate.  Any required development should be undertaken.

VA has a duty to assist the veteran in the development of his 
claims. 38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED to the RO for the following 
development:

1.  The RO must contact the NPRC in St. 
Louis, Missouri, the Army National Guard, 
and any other source identified as having 
any of the missing records, and request 
that a special search be conducted, if 
necessary in order to locate the 
additional service medical records of the 
veteran which are not currently in the 
claims folder, those from the period 1990 
and 1991, and the National Guard records 
from 1992 to 1994.  The complete service 
medical and National Guard records and/or 
the response of the result of the 
search(es) must be associated with the 
claims folder.

2.  The RO should obtain the complete 
treatment records of the veteran from VA 
facilities in Savannah, Georgia, and 
Charleston, South Carolina, from 1994 to 
the present.  The compete records 
obtained should be associated with the 
claims folder.

3.  After associating all additional 
records with the claims folder, the RO 
should review the entire record, and, if 
deemed necessary in light of the 
additional evidence obtained, schedule 
the veteran for a VA general medical, or 
any other required examination.  The 
reports of examination, if ordered, 
should be comprehensive, should include 
specific diagnoses for any condition 
found on examination, and should also 
include a complete rationale for any 
conclusion reached.


4.  Following the above, the RO should 
review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to any reports of examination, 
if ordered.  If the reports do not 
include sufficient data or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
to the examiner(s) for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.")  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If not, the veteran should be provided with 
an appropriate supplemental statement of the case and the 
case should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



